UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Lifetime Portfolios, Inc. DLP INCOME PORTFOLIO The Fund liquidated on January 9, 2009. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DLP GROWTH AND INCOME PORTFOLIO 3M CO Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Linda G. Alvarado For For Management Elect Director George W. Buckley For For Management Elect Director Vance D. Coffman For For Management Elect Director Michael L. Eskew For For Management Elect Director W. James Farrell For For Management Elect Director Herbert L. Henkel For For Management Elect Director Edward M. Liddy For For Management Elect Director Robert S. Morrison For For Management Elect Director Aulana L. Peters For For Management Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Stock Retention/Holding Period Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R.J. Alpern For For Management Elect Director R.S. Austin For For Management Elect Director W.M. Daley For For Management Elect Director W.J. Farrell For For Management Elect Director H.L. Fuller For For Management Elect Director W.A. Osborn For For Management Elect Director D.A.L. Owen For For Management Elect Director W.A. Reynolds For For Management Elect Director R.S. Roberts For For Management Elect Director S.C. Scott, III For For Management Elect Director W.D. Smithburg For For Management Elect Director G.F. Tilton For For Management Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 8, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Browning For For Management Elect Director John L. Clendenin For For Management Elect Director Ray M. Robinson For For Management Elect Director Gordon D. Harnett For For Management Elect Director George C. (jack) Guynn For For Management 2 Ratify Auditors For For Management ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Bergstrom For For Management Elect Director John C. Brouillard For For Management Elect Director Darren R. Jackson For For Management Elect Director William S. Oglesby For For Management Elect Director Gilbert T. Ray For For Management Elect Director Carlos A. Saladrigas For For Management Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. Amos For For Management Elect Director John Shelby Amos, II For For Management Elect Director Paul S. Amos, II For For Management Elect Director Yoshiro Aoki For For Management Elect Director Michael H. Armacost For For Management Elect Director Kriss Cloninger, III For For Management Elect Director Joe Frank Harris For For Management Elect Director Elizabeth J. Hudson For For Management Elect Director Kenneth S. Janke, Sr. For For Management Elect Director Douglas W. Johnson For For Management Elect Director Robert B. Johnson For For Management Elect Director Charles B. Knapp For For Management Elect Director E. Stephen Purdom For For Management Elect Director Barbara K. Rimer For For Management Elect Director Marvin R. Schuster For For Management Elect Director David Gary Thompson For For Management Elect Director Robert L. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George H. Conrades For For Management Elect Director Martin M. Coyne II For For Management Elect Director Jill A. Greenthal For For Management Elect Director Geoffrey A. Moore For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Diane C. Creel For For Management Elect Director James E. Rohr For For Management Elect Director Louis J. Thomas For For Management Elect Director Barbara S. Jeremiah For For Management 2 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert W. Boyer For For Management Elect Director Robert A. Ingram For Against Management Elect Director David E.I. Pyott For For Management Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Munoz For For Management 8 Elect Director Nabil Y. Sakkab For For Management 9 Elect Director Michael E. Szymanczyk For For Management 10 Ratify Auditors For For Management 11 Reduce Tobacco Harm to Health Against Against Shareholder 12 Report on Marketing Practices on the Against Against Shareholder Poor 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Report on Political Contributions Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George W. Buckley For For Management 2 Elect Director Mollie Hale Carter For For Management 3 Elect Director Victoria F. Haynes For Against Management 4 Elect Director Antonio Maciel Neto For Against Management 5 Elect Director Patrick J. Moore For For Management 6 Elect Director M. Brian Mulroney For For Management 7 Elect Director Thomas F. O Neill For Against Management 8 Elect Director Kelvin R. Westbrook For Against Management 9 Elect Director Patricia A. Woertz For For Management 10 Ratify Auditors For For Management 11 Adopt ILO Based Code of Conduct Against Against Shareholder ASSURANT INC Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles John Koch For Withhold Management Elect Director H. Carroll Mackin For For Management Elect Director Robert B. Pollock For Withhold Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall L. Stephenson For For Management Elect Director William F. Aldinger III For Against Management Elect Director Gilbert F. Amelio For Against Management Elect Director Reuben V. Anderson For For Management Elect Director James H. Blanchard For Against Management Elect Director August A. Busch III For For Management Elect Director Jaime Chico Pardo For Against Management Elect Director James P. Kelly For For Management Elect Director Jon C. Madonna For For Management Elect Director Lynn M. Martin For For Management Elect Director John B. McCoy For For Management Elect Director Mary S. Metz For For Management Elect Director Joyce M. Roche For For Management Elect Director Laura D Andrea Tyson For For Management Elect Director Patricia P. Upton For Against Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Report on Political Contributions Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Provide for Cumulative Voting Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Exclude Pension Credits ftom Earnings Against For Shareholder Performance Measure AUTODESK, INC. Ticker: ADSK Security ID: Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Carl Bass For For Management Elect Director Crawford W. Beveridge For For Management Elect Director J. Hallam Dawson For For Management Elect Director Per-Kristian Halvorsen For For Management Elect Director Sean M. Maloney For For Management Elect Director Elizabeth A. Nelson For For Management Elect Director Charles J. Robel For For Management Elect Director Steven M. West For For Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan AUTOZONE, INC. Ticker: AZO Security ID: Meeting Date: DEC 17, 2008 Meeting Type: Annual Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William C. Crowley For For Management Elect Director Sue E. Gove For For Management Elect Director Earl G. Graves, Jr. For For Management Elect Director Robert R. Grusky For For Management Elect Director J.R. Hyde, III For For Management Elect Director W. Andrew McKenna For For Management Elect Director George R. Mrkonic, Jr. For For Management Elect Director Luis P. Nieto For For Management Elect Director William C. Rhodes, III For For Management Elect Director Theodore W. Ullyot For For Management 2 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BEST BUY CO., INC. Ticker: BBY Security ID: Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald James For For Management Elect Director Elliot S. Kaplan For For Management Elect Director Sanjay Khosla For For Management Elect Director George L. Mikan III For For Management Elect Director Matthew H. Paull For For Management Elect Director Richard M. Schulze For For Management Elect Director Hatim A. Tyabji For For Management Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Reduce Supermajority Vote Requirement For For Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Lawrence C. Best For None Management Elect Director Alan B. Glassberg For None Management Elect Director Robert W. Pangia For None Management Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Alexander J. Denner For For Shareholder Elect Director Richard C. Mulligan For For Shareholder Elect Director Thomas F. Deuel For Withhold Shareholder Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BRINKS COMPANY, THE Ticker: BCO Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger G. Ackerman For For Management Elect Director Betty C. Alewine For For Management Elect Director Michael J. Herling For For Management Elect Director Thomas C. Schievelbein For For Management Elect Director Robert J. Strang For For Management 2 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB CO. Ticker: BMY Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Andreotti For For Management 2 Elect Director L. B. Campbell For For Management 3 Elect Director J. M. Cornelius For For Management 4 Elect Director L. J. Freeh For For Management 5 Elect Director L. H. Glimcher For For Management 6 Elect Director M. Grobstein For For Management 7 Elect Director L. Johansson For For Management 8 Elect Director A. J. Lacy For For Management 9 Elect Director V. L. Sato For For Management 10 Elect Director T. D. West, Jr. For For Management 11 Elect Director R. S. Williams For For Management 12 Ratify Auditors For For Management 13 Increase Disclosure of Executive Against Against Shareholder Compensation 14 Reduce Supermajority Vote Requirement Against Against Shareholder 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Octavio Caraballo as Director For For Management 1b Elect Francis Coppinger as Director For For Management 1c Elect Larry G. Pillard as Director For For Management 1d Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Audit Committee to Fix Their Remuneration 3 Approve 2009 Equity Incentive Plan For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: Meeting Date: APR 21, 2009 Meeting Type: Proxy Contest Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Stephen A. Furbacher For For Management Elect Director David R. Harvey For For Management Elect Director John D. Johnson For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) Elect Director Stephen A. Furbacher Withhold None Shareholder Elect Director David R. Harvey Withhold None Shareholder Elect Director John D. Johnson Withhold None Shareholder 2 Ratify Auditors For None Management 3 Approve Omnibus Stock Plan For None Management CHARLES SCHWAB CORP., THE Ticker: SCHW Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nancy H. Bechtle For For Management Elect Director Walter W. Bettinger II For For Management Elect Director C. Preston Butcher For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 4 Amend Corporate Executive Bonus Plan Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. H. Armacost For For Management Elect Director L. F. Deily For For Management Elect Director R. E. Denham For For Management Elect Director R. J. Eaton For For Management Elect Director E. Hernandez For For Management Elect Director F. G. Jenifer For For Management Elect Director S. Nunn For For Management Elect Director D. J. O'Reilly For For Management Elect Director D. B. Rice For For Management Elect Director K. W. Sharer For For Management Elect Director C. R. Shoemate For For Management Elect Director R. D. Sugar For For Management Elect Director C. Ware For For Management Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHOICE HOTELS INTERNATIONAL, INC. Ticker: CHH Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fiona P. Dias For Withhold Management Elect Director Stephen P. Joyce For Withhold Management Elect Director Scott A. Renschler For Withhold Management 2 Ratify Auditors For For Management CIGNA CORP. Ticker: CI Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H. Edward Hanway For For Management Elect Director John M. Partridge For For Management Elect Director James E. Rogers For For Management Elect Director Eric C. Wiseman For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COCA-COLA COMPANY, THE Ticker: KO Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert A. Allen For For Management Elect Director Ronald W. Allen For Against Management Elect Director Cathleen P. Black For Against Management Elect Director Barry Diller For For Management Elect Director Alexis M. Herman For Against Management Elect Director Muhtar Kent For For Management Elect Director Donald R. Keough For For Management Elect Director Maria Elena Lagomsino For Against Management Elect Director Donald F. McHenry For For Management Elect Director Sam Nunn For For Management Elect Director James D. Robinson III For Against Management Elect Director Peter V. Ueberroth For For Management Elect Director Jacob Wallenberg For Against Management Elect Director James B. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Performance-Based Awards Against Against Shareholder COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Calvin Darden For For Management Elect Director Donna A. James For For Management Elect Director Thomas H. Johnson For For Management 2 Ratify Auditors For For Management 3 Submit Severance Agreement to (Change Against For Shareholder in control) to Shareholder Vote 4 Adopt Principles for Health Care Reform Against Against Shareholder COLGATE-PALMOLIVE CO. Ticker: CL Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Cahill For For Management Elect Director Jill K. Conway For For Management Elect Director Ian Cook For For Management Elect Director Ellen M. Hancock For For Management Elect Director David W. Johnson For For Management Elect Director Richard J. Kogan For For Management Elect Director Delano E. Lewis For For Management Elect Director J. Pedro Reinhard For For Management Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Armitage For For Management Elect Director Richard H. Auchinleck For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Ruth R. Harkin For For Management Elect Director Harold W. McGraw III For For Management Elect Director James J. Mulva For For Management Elect Director Harald J. Norvik For For Management Elect Director William K. Reilly For For Management Elect Director Bobby S. Shackouls For For Management Elect Director Victoria J. Tschinkel For For Management Elect Director Kathryn C. Turner For For Management Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kevin Burke For For Management Elect Director Vincent A. Calarco For For Management Elect Director George Campbell, Jr. For For Management Elect Director Gordon J. Davis For For Management Elect Director Michael J. Del Giudice For For Management Elect Director Ellen V. Futter For For Management Elect Director John F. Hennessy III For For Management Elect Director Sally Hernandez For For Management Elect Director John F. Kilian For For Management Elect Director Eugene R. McGrath For For Management Elect Director Michael W. Ranger For For Management Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Increase Disclosure of Executive Against Against Shareholder Compensation CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Douglas L. Becker For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director James T. Brady For For Management 5 Elect Director Edward A. Crooke For For Management 6 Elect Director James R. Curtiss For For Management 7 Elect Director Freeman A. Hrabowski, For For Management III 8 Elect Director Nancy Lampton For For Management 9 Elect Director Robert J. Lawless For For Management 10 Elect Director Lynn M. Martin For For Management 11 Elect Director Mayo A. Shattuck, III For For Management 12 Elect Director John L. Skolds For For Management 13 Elect Director Michael D. Sullivan For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Ann C. Berzin For For Management 3 Elect Director James T. Brady For For Management 4 Elect Director James R. Curtiss For For Management 5 Elect Director Freeman A. Hrabowski, For For Management III 6 Elect Director Nancy Lampton For For Management 7 Elect Director Robert J. Lawless For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director Mayo A. Shattuck III For For Management 10 Elect Director John L. Skolds For For Management 11 Elect Director Michael D. Sullivan For For Management 12 Ratify Auditors For For Management CORNING INC. Ticker: GLW Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James B. Flaws For For Management Elect Director James R. Houghton For For Management Elect Director James J. O'Connor For Withhold Management Elect Director Deborah D. Rieman For For Management Elect Director Peter F. Volanakis For For Management Elect Director Mark S. Wrighton For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors 4 Declassify the Board of Directors Against For Shareholder CSX CORP. Ticker: CSX Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D. M. Alvarado For For Management Elect Director A. Behring For For Management Elect Director Sen. J. B. Breaux For For Management Elect Director S. T. Halverson For For Management Elect Director E. J. Kelly, III For For Management Elect Director G. H. Lamphere For For Management Elect Director J. D. McPherson For For Management Elect Director T. T. O'Toole For For Management Elect Director D. M. Ratcliffe For For Management Elect Director D. J. Shepard For For Management Elect Director M. J. Ward For For Management 2 Ratify Auditors For For Management CUMMINS , INC. Ticker: CMI Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Bernhard For For Management 2 Elect Director Robert J. Darnall For For Management 3 Elect Director Robert K. Herdman For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director William I. Miller For For Management 7 Elect Director Georgia R. Nelson For For Management 8 Elect Director Theodore M. Solso For For Management 9 Elect Director Carl Ware For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Adopt and Implement ILO-based Human Against Against Shareholder Rights Policy DEAN FOODS COMPANY Ticker: DF Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Janet Hill For For Management Elect Director Hector M. Nevares For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DEERE & CO. Ticker: DE Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For Against Management Elect Director Vance D. Coffman For Against Management Elect Director Clayton M. Jones For Against Management Elect Director Thomas H. Patrick For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald J. Carty For For Management Elect Director Michael S. Dell For For Management Elect Director William H. Gray, III For For Management Elect Director Sallie L. Krawcheck For For Management Elect Director Alan (A.G.) Lafley For For Management Elect Director Judy C. Lewent For For Management Elect Director Thomas W. Luce, III For For Management Elect Director Klaus S. Luft For For Management Elect Director Alex J. Mandl For For Management Elect Director Michael A. Miles For For Management Elect Director Samuel A. Nunn, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Reimburse Proxy Expenses Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DISH NETWORK CORP. Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James DeFranco For For Management Elect Director Cantey Ergen For For Management Elect Director Charles W. Ergen For For Management Elect Director Steven R. Goodbarn For Withhold Management Elect Director Gary S. Howard For Withhold Management Elect Director David K. Moskowitz For For Management Elect Director Tom A. Ortolf For Withhold Management Elect Director Carl E. Vogel For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Stock Option Exchange Program For Against Management DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Geoffery E. Merszei For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For Against Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Restore or Provide for Cumulative Against Against Shareholder Voting 15 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 18 Report on Environmental Remediation in Against Against Shareholder Midland Area E.I. DU PONT DE NEMOURS & CO. Ticker: DD Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel W. Bodman For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director John T. Dillon For For Management 8 Elect Director Eleuthere I. Du Pont For For Management 9 Elect Director Marillyn Hewson For For Management 10 Elect Director Charles O. Holliday, Jr. For For Management 11 Elect Director Lois D. Juliber For For Management 12 Elect Director Ellen J. Kullman For For Management 13 Elect Director William K. Reily For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EBAY INC. Ticker: EBAY Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc L. Andreessen For For Management Elect Director William C. Ford, Jr. For For Management Elect Director Dawn G. Lepore For For Management Elect Director Pierre M. Omidyar For For Management Elect Director Richard T. Schlosberg, For For Management III 2 Approve Stock Option Exchange Program For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Vanessa C.L. Chang For For Management Elect Director France A. Cordova For For Management Elect Director Theodore F. Craver, Jr. For For Management Elect Director Charles B. Curtis For For Management Elect Director Bradford M. Freeman For For Management Elect Director Luis G. Nogales For For Management Elect Director Ronald L. Olson For For Management Elect Director James M. Rosser For For Management Elect Director Richard T. Schlosberg, For For Management III Elect Director Thomas C. Sutton For For Management Elect Director Brett White For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMC CORPORATION Ticker: EMC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director W. Paul Fitzgerald For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Permit Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank T. MacInnis For For Management Elect Director Stephen W. Bershad For For Management Elect Director David A.B. Brown For For Management Elect Director Larry J. Bump For For Management Elect Director Albert Fried, Jr. For For Management Elect Director Richard F. Hamm, Jr. For For Management Elect Director David H. Laidley For For Management Elect Director Jerry E. Ryan For For Management Elect Director Michael T. Yonker For For Management 2 Ratify Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.A. Busch III For For Management Elect Director A.F. Golden For For Management Elect Director H. Green For For Management Elect Director W.R. Johnson For For Management Elect Director J.B. Menzer For For Management Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charlene Barshefsky For For Management Elect Director Leonard A. Lauder For For Management Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director L.R. Faulkner For For Management Elect Director K.C. Frazier For For Management Elect Director .W. George For For Management Elect Director R.C. King For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 6 Require Independent Board Chairman Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Compare CEO Compensation to Average Against Against Shareholder U.S. per Capita Income 9 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 10 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 12 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 13 Adopt Policy to Increase Renewable Against Against Shareholder Energy FAIRFAX FINANCIAL HOLDINGS LTD. Ticker: FFH Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony F. Griffiths For For Management Elect Director Robert J. Gunn For For Management Elect Director Alan D. Horn For For Management Elect Director David L. Johnston For For Management Elect Director Brandon W. Sweitzer For For Management Elect Director V. Prem Watsa For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark R. Bernstein For For Management Elect Director Pamela L. Davies For For Management Elect Director Sharon Allred Decker For For Management Elect Director Edward C. Dolby For For Management Elect Director Glenn A. Eisenberg For For Management Elect Director Howard R. Levine For For Management Elect Director George R. Mahoney, Jr. For For Management Elect Director James G. Martin For For Management Elect Director Harvey Morgan For For Management Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 29, 2008 Meeting Type: Annual Record Date: AUG 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director August A. Busch IV For For Management 3 Elect Director John A. Edwardson For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director J.R. Hyde, III For For Management 6 Elect Director Shirley A. Jackson For For Management 7 Elect Director Steven R. Loranger For For Management 8 Elect Director Gary W. Loveman For For Management 9 Elect Director Frederick W. Smith For For Management 10 Elect Director Joshua I. Smith For For Management 11 Elect Director Paul S. Walsh For For Management 12 Elect Director Peter S. Willmott For For Management 13 Amend Omnibus Stock Plan For For Management 14 Ratify Auditors For For Management 15 Require Independent Board Chairman Against For Shareholder 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation FLUOR CORP. Ticker: FLR Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter K. Barker For For Management Elect Director Alan L. Boeckmann For For Management Elect Director Vilma S. Martinez For For Management Elect Director Dean R. O'Hare For For Management 2 Ratify Auditors For For Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 11, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Howard Solomon For For Management Elect Director L.S. Olanoff For For Management Elect Director Nesli Basgoz For For Management Elect Director William J. Candee, III For For Management Elect Director George S. Cohan For For Management Elect Director Dan L. Goldwasser For For Management Elect Director Kenneth E. Goodman For For Management Elect Director Lester B. Salans For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: G37260109 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Min H. Kao as Director For For Management Elect Charles W. Peffer as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Stock For For Management Option Plan GENERAL ELECTRIC CO. Ticker: GE Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James I. Cash, Jr. For For Management Elect Director William M. Castell For For Management Elect Director Ann M. Fudge For For Management Elect Director Susan Hockfield For For Management Elect Director Jeffrey R. Immelt For For Management Elect Director Andrea Jung For For Management Elect Director Alan G. (A.G.) Lafley For For Management Elect Director Robert W. Lane For For Management Elect Director Ralph S. Larsen For For Management Elect Director Rochelle B. Lazarus For For Management Elect Director James J. Mulva For For Management Elect Director Sam Nunn For For Management Elect Director Roger S. Penske For For Management Elect Director Robert J. Swieringa For For Management Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote GENUINE PARTS CO. Ticker: GPC Security ID: Meeting Date: APR 20, 2009 Meeting Type: Annual Record Date: FEB 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary B. Bullock For For Management Elect Director Jean Douville For For Management Elect Director Thomas C. Gallagher For For Management Elect Director George C. 'Jack' Guynn For For Management Elect Director John D. Johns For For Management Elect Director Michael M.E. Johns For For Management Elect Director J. Hicks Lanier For For Management Elect Director Wendy B. Needham For For Management Elect Director Jerry W. Nix For For Management Elect Director Larry L. Prince For For Management Elect Director Gary W. Rollins For For Management 2 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Berg For For Management Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas G. Moore For For Management Elect Director Richard J. Whitley For For Management Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director John H. Bryan For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director Rajat K. Gupta For Against Management 8 Elect Director James A. Johnson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Lakshmi N. Mittal For For Management 11 Elect Director James J. Schiro For For Management 12 Elect Director Ruth J. Simmons For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Provide for Cumulative Voting Against Against Shareholder 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Amend By-Laws to Establish Board U.S. Against Against Shareholder Economic Security Committee 18 Report on Political Contributions Against Against Shareholder GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For Withhold Management Elect Director Sergey Brin For Withhold Management Elect Director Larry Page For Withhold Management Elect Director L. John Doerr For Withhold Management Elect Director John L. Hennessy For Withhold Management Elect Director Arthur D. Levinson For Withhold Management Elect Director Ann Mather For Withhold Management Elect Director Paul S. Otellini For Withhold Management Elect Director K. Ram Shriram For Withhold Management Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For Against Shareholder 5 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 6 Adopt Principles for Health Care Reform Against Against Shareholder H. J. HEINZ CO. Ticker: HNZ Security ID: Meeting Date: AUG 13, 2008 Meeting Type: Annual Record Date: JUN 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O'Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Reduce Supermajority Vote Requirement For For Management to Amend Limitation of Director Liability and Director/Officer Indemnification 15 Reduce Supermajority Vote Requirement For For Management to Approve Certain Business Combinations HALLIBURTON CO. Ticker: HAL Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan M. Bennett For For Management Elect Director James R. Boyd For For Management Elect Director Milton Carroll For For Management Elect Director S. Malcolm Gillis For For Management Elect Director James T. Hackett For For Management Elect Director David J. Lesar For For Management Elect Director Robert A. Malone For For Management Elect Director J. Landis Martin For For Management Elect Director Jay A. Precourt For For Management Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Review and Asses Human Rights Policies Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Adopt Low Carbon Energy Policy Against Against Shareholder 8 Disclose Information on Compensation Against Against Shareholder Consultant 9 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 10 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses HASBRO, INC. Ticker: HAS Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Basil L. Anderson For For Management Elect Director Alan R. Batkin For For Management Elect Director Frank J. Biondi, Jr. For For Management Elect Director Kenneth A. Bronfin For For Management Elect Director John M. Connors, Jr. For For Management Elect Director Michael W.O. Garrett For For Management Elect Director E. Gordon Gee For For Management Elect Director Brian Goldner For For Management Elect Director Jack M. Greenberg For For Management Elect Director Alan G. Hassenfeld For For Management Elect Director Tracy A. Leinbach For For Management Elect Director Edward M. Philip For For Management Elect Director Paula Stern For For Management Elect Director Alfred J. Verrecchia For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gordon M. Bethune For Against Management Elect Director Jaime Chico Pardo For For Management Elect Director David M. Cote For For Management Elect Director D. Scott Davis For For Management Elect Director Linnet F. Deily For For Management Elect Director Clive R. Hollick For Against Management Elect Director George Paz For For Management Elect Director Bradley T. Sheares For Against Management Elect Director John R. Stafford For Against Management Elect Director Michael W. Wright For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt Anti Gross-up Policy Against For Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder HUMANA INC. Ticker: HUM Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Jones, Jr. For For Management Elect Director Frank A. D'Amelio For For Management Elect Director W. Roy Dunbar For For Management Elect Director Kurt J. Hilzinger For For Management Elect Director Michael B. McCallister For For Management Elect Director William J. McDonald For For Management Elect Director William E. Mitchell For For Management Elect Director James J. O'Brien For For Management Elect Director Marissa T. Peterson For For Management Elect Director W. Ann Reynolds For For Management 2 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For Against Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert A. Bittman For For Management Elect Director Richard R. Burt For For Management Elect Director Patti S. Hart For For Management Elect Director Robert A. Mathewson For For Management Elect Director Thomas J. Matthews For For Management Elect Director Robert Miller For For Management Elect Director Frederick B. Rentschler For For Management Elect Director David E. Roberson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Elect Director Philip G. Satre For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven L. Scheid For For Management Elect Director Timothy K. Armour For For Management Elect Director J. Richard Fredericks For For Management Elect Director Lawrence E. Kochard For For Management Elect Director Landon H. Rowland For For Management 2 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Sue Coleman For For Management Elect Director James G. Cullen For For Management Elect Director Michael M.E. Johns For For Management Elect Director Arnold G. Langbo For For Management Elect Director Susan L. Lindquist For For Management Elect Director Leo F. Mullin For For Management Elect Director Wiliam D. Perez For For Management Elect Director Charles Prince For For Management Elect Director David Satcher For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ajay Banga For For Management Elect Director Myra M. Hart For For Management Elect Director Lois D. Juliber For For Management Elect Director Mark D. Ketchum For For Management Elect Director Richard A. Lerner For For Management Elect Director John C. Pope For For Management Elect Director Fredric G. Reynolds For For Management Elect Director Irene B. Rosenfeld For For Management Elect Director Deborah C. Wright For For Management Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas P. Mac Mahon For For Management 2 Elect Director Kerrii B. Anderson For For Management 3 Elect Director Jean-Luc Belingard For For Management 4 Elect Director David P. King For For Management 5 Elect Director Wendy E. Lane For For Management 6 Elect Director Robert E. Mittelstaedt, For For Management Jr. 7 Elect Director Arthur H. Rubenstein For For Management 8 Elect Director M. Keith Weikel For For Management 9 Elect Director R. Sanders Williams For For Management 10 Ratify Auditors For For Management LAM RESEARCH CORP. Ticker: LRCX Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Bagley For For Management Elect Director David G. Arscott For For Management Elect Director Robert M. Berdahl For For Management Elect Director Richard J. Elkus, Jr. For For Management Elect Director Jack R. Harris For For Management Elect Director Grant M. Inman For For Management Elect Director Catherine P. Lego For For Management Elect Director Stephen G. Newberry For For Management Elect Director Seiichi Watanabe For For Management Elect Director Patricia S. Wolpert For For Management 2 Ratify Auditors For For Management LIMITED BRANDS Ticker: LTD Security ID: 532716107 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James L. Heskett For For Management Elect Director Allan R. Tessler For For Management Elect Director Abigail S. Wexner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors None For Management LINEAR TECHNOLOGY CORP. Ticker: LLTC Security ID: Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert H. Swanson, Jr. For For Management Elect Director David S. Lee For For Management Elect Director Lothar Maier For For Management Elect Director Richard M. Moley For For Management Elect Director Thomas S. Volpe For For Management 2 Ratify Auditors For For Management LOCKHEED MARTIN CORP. Ticker: LMT Security ID: 539830109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. C. "Pete" Aldrige, For Against Management Jr. Elect Director Nolan D. Archibald For Against Management Elect Director David B. Burritt For For Management Elect Director James O. Ellis, Jr. For For Management Elect Director Gwendolyn S. King For For Management Elect Director James M. Loy For For Management Elect Director Douglas H. McCorkindale For Against Management Elect Director Joseph W. Ralston For For Management Elect Director Frank Savage For For Management Elect Director James Schneider For Against Management Elect Director Anne Stevens For Against Management Elect Director Robert J. Stevens For For Management Elect Director James R. Ukropina For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Report on Space-based Weapons Program Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MARATHON OIL CORP. Ticker: MRO Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles F. Bolden, Jr. For For Management Elect Director Gregory H. Boyce For For Management Elect Director Clarence P. Cazalot, Jr. For For Management Elect Director David A. Daberko For For Management Elect Director William L. Davis For For Management Elect Director Shirley Ann Jackson For Against Management Elect Director Philip Lader For For Management Elect Director Charles R. Lee For For Management Elect Director Michael E. J. Phelps For For Management Elect Director Dennis H. Reilley For For Management Elect Director Seth E. Schofield For For Management Elect Director John W. Snow For For Management Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MEDTRONIC, INC. Ticker: MDT Security ID: Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Victor J. Dzau For For Management Elect Director William A. Hawkins For For Management Elect Director Shirley A. Jackson For For Management Elect Director Denise M. O'Leary For For Management Elect Director Jean-Pierre Rosso For For Management Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MERCK & CO., INC. Ticker: MRK Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MILLICOM INTERNATIONAL CELLULAR S.A. Ticker: MICC Security ID: L6388F110 Meeting Date: JUL 7, 2008 Meeting Type: Annual/Special Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF CHAIRMAN. For For Management 2 TO RECEIVE THE DIRECTORS REPORT For For Management (RAPPORT DE GESTION) AND THE REPORT OF THE EXTERNAL AUDITOR OF THE CONSOLIDATED AND PARENT COMPANY (MILLICOM) ACCOUNTS AT 31 DECEMBER 3 APPROVAL OF THE CONSOLIDATED ACCOUNTS For For Management PARENT COMPANY (MILLICOM) ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2007. 4 ALLOCATION OF THE RESULTS OF THE YEAR For For Management ENDED DECEMBER 31 2007. 5 DISCHARGE OF THE BOARD OF DIRECTORS IN For For Management RESPECT OF THE YEAR ENDED DECEMBER 31 6 ELECTION OF THE BOARD OF DIRECTORS, For For Management INCLUDING TWO NEW DIRECTORS. 7 ELECTION OF THE EXTERNAL AUDITORS. For For Management 8 APPROVAL OF DIRECTORS FEES. For For Management 9 APPROVAL OF (A) PROPOSED SHARE BUY-BACK For For Management PROGRAM, (B) BOARD OF DIRECTORS DECISION TO DELEGATE AUTHORITY TO IMPLEMENT SHARE BUY-BACK JOINTLY TO CEO AND CHAIRMAN, AND (C) VARIOUS USES OF MILLICOM SHARES REPURCHASED IN THE SHARE BUY-BACK PROGRAM. 10 MISCELLANEOUS. For Against Management 11 APPROVAL OF AMENDMENTS TO ARTICLE 21 ( For For Management PROCEDURE, VOTE ) OF THE ARTICLES OF ASSOCIATION. 12 MISCELLANEOUS. For Against Management MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management MOODY'S CORPORATION Ticker: MCO Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ewald Kist For For Management Elect Director Henry A. McKinnell, Jr. For For Management Elect Director John K. Wulff For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder 4 Stock Retention/Holding Period Against Against Shareholder MURPHY OIL CORP. Ticker: MUR Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank W. Blue For For Management Elect Director Claiborne P. Deming For For Management Elect Director Robert A. Hermes For For Management Elect Director James V. Kelley For For Management Elect Director R. Madison Murphy For For Management Elect Director William C. Nolan, Jr. For For Management Elect Director Ivar B. Ramberg For For Management Elect Director Neal E. Schmale For For Management Elect Director David J. H. Smith For For Management Elect Directors Caroline G. Theus For For Management Elect Director David M. Wood For For Management 2 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 3 Ratify Auditors For For Management NABORS INDUSTRIES, LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Eugene M. Isenberg as Director For For Management Elect William T. Comfort as Director For Withhold Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix their Remuneration 3 Pay for Superior Performance Against For Shareholder 4 Adopt a Policy in which the Company Against For Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Merrill A. Miller, Jr. For For Management Elect Director Greg L. Armstrong For For Management Elect Director David D. Harrison For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NOKIA CORP. Ticker: NOK Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 11 For For Management Reelect Georg Ehrnrooth as Director For For Management Reelect Lalita D. Gupte as Director For For Management Reelect Bengt Holmstrom as Director For For Management Reelect Henning Kagermann as Director For For Management Reelect Olli-Pekka Kallasvuo as For For Management Director Reelect Per Karlsson as Director For For Management Reelect Jorma Ollila as Director For For Management Reelect Marjorie Scardino as Director For For Management Reelect Risto Siilasmaa as Director For For Management 12.10 Reelect Keijo Suila as Directors as For For Management Director 12.11 Elect Isabel Marey-Semper as New For For Management Director 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Nokia Shares 16 Close Meeting None None Management 17 MARK THE FOR BOX IF YOU WISH TO None Against Management INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGALCOUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ONYOUR BEHALF ONLY UPON ITEM 17. NUCOR CORP. Ticker: NUE Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clayton C. Daley, Jr. For For Management Elect Director Harvey B. Gantt For For Management Elect Director Bernard L. Kasriel For For Management Elect Director Christopher J. Kearney For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors 4 Declassify the Board of Directors Against For Shareholder 5 Review and Assess Human Rights Policies Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder NVR, INC. Ticker: NVR Security ID: 62944T105 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy M. Donahue For For Management Elect Director William A. Moran For For Management Elect Director Alfred E. Festa For For Management Elect Director W. Grady Rosier For For Management 2 Ratify Auditors For For Management 3 Stock Retention/Holding Period Against Against Shareholder OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Spencer Abraham For Against Management Elect Director Ronald W. Burkle For Against Management Elect Director John S. Chalsty For Against Management Elect Director Edward P. Djerejian For Against Management Elect Director John E. Feick For Against Management Elect Director Ray R. Irani For Against Management Elect Director Irvin W. Maloney For Against Management Elect Director Avedick B. Poladian For Against Management Elect Director Rodolfo Segovia For Against Management Elect Director Aziz D. Syriani For Against Management Elect Director Rosemary Tomich For Against Management Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John D. Wren For For Management Elect Director Bruce Crawford For For Management Elect Director Alan R. Batkin For Withhold Management Elect Director Robert Charles Clark For For Management Elect Director Leonard S. Coleman, Jr. For Withhold Management Elect Director Errol M. Cook For For Management Elect Director Susan S. Denison For Withhold Management Elect Director Michael A. Henning For Withhold Management Elect Director John R. Murphy For For Management Elect Director John R. Purcell For For Management Elect Director Linda Johnson Rice For Withhold Management Elect Director Gary L. Roubos For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey O. Henley For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Donald L. Lucas For For Management Elect Director Michael J. Boskin For For Management Elect Director Jack F. Kemp For For Management Elect Director Jeffrey S. Berg For Withhold Management Elect Director Safra A. Catz For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management Elect Director George H. Conrades For For Management Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis A. Ausiello For For Management Elect Director Michael S. Brown For For Management Elect Director M. Anthony Burns For For Management Elect Director Robert N. Burt For For Management Elect Director W. Don Cornwell For For Management Elect Director William H. Gray, III For For Management Elect Director Constance J. Horner For For Management Elect Director James M. Kilts For For Management Elect Director Jeffrey B. Kindler For For Management Elect Director George A. Lorch For For Management Elect Director Dana G. Mead For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Stephen W. Sanger For For Management Elect Director William C. Steere, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder PG&E CORP. Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director C. Lee Cox For For Management 3 Elect Director Peter A. Darbee For For Management 4 Elect Director Maryellen C. Herringer For For Management 5 Elect Director Roger H. Kimmel For For Management 6 Elect Director Richard A. Meserve For For Management 7 Elect Director Forrest E. Miller For For Management 8 Elect Director Barbara L. Rambo For For Management 9 Elect Director Barry Lawson Williams For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Reincorporate in Another State Against Against Shareholder [California to North Dakota ] PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Ticker: PPDI Security ID: 717124101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stuart Bondurant, M.D. For For Management Elect Director Fredric N. Eshelman, For For Management Pharm.D. Elect Director Frederick Frank For For Management Elect Director General David L. Grange For For Management Elect Director Catherine M. Klema For For Management Elect Director Terry Magnuson, Ph.D. For For Management Elect Director Ernest Mario, Ph.D. For For Management Elect Director John A. McNeill, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold Brown For For Management Elect Director Mathis Cabiallavetta For For Management Elect Director Louis C. Camilleri For For Management Elect Director J. Dudley Fishburn For For Management Elect Director Graham Mackay For For Management Elect Director Sergio Marchionne For For Management Elect Director Lucio A. Noto For For Management Elect Director Carlos Slim Helu For For Management Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PLUM CREEK TIMBER COMPANY, INC. Ticker: PCL Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rick R. Holley For For Management Elect Director Robin Josephs For For Management Elect Director John G. McDonald For For Management Elect Director Robert B. McLeod For For Management Elect Director John F. Morgan, Sr. For For Management Elect Director John H. Scully For For Management Elect Director Stephen C. Tobias For For Management Elect Director Martin A. White For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Stock Ownership Limitations For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 7, 2009 Meeting Type: Annual/Special Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. M. Burley For For Management Elect Director W. J. Doyle For For Management Elect Director J. W. Estey For For Management Elect Director C. S. Hoffman For For Management Elect Director D. J. Howe For For Management Elect Director A. D. Laberge For For Management Elect Director K. G. Martell For For Management Elect Director J. J. McCaig For For Management Elect Director M. Mogford For For Management Elect Director P. J. Schoenhals For For Management Elect Director E. R. Stromberg For For Management Elect Director E. Viyella de Paliza For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve 2009 Performance Option Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Scott D. Cook For For Management Elect Director Rajat K. Gupta For For Management Elect Director A.G. Lafley For For Management Elect Director Charles R. Lee For For Management Elect Director Lynn M. Martin For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Johnathan A. Rodgers For For Management Elect Director Ralph Snyderman For For Management Elect Director Margaret C. Whitman For For Management Elect Director Patricia A. Woertz For For Management Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QLOGIC CORP. Ticker: QLGC Security ID: Meeting Date: AUG 28, 2008 Meeting Type: Annual Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H.K. Desai For For Management Elect Director Joel S. Birnbaum For For Management Elect Director James R. Fiebiger For For Management Elect Director Balakrishnan S. Iyer For For Management Elect Director Kathryn B. Lewis For For Management Elect Director George D. Wells For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management QUALCOMM INC Ticker: QCOM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management RAYTHEON CO. Ticker: RTN Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Frederic M. Poses For For Management 4 Elect Director Michael C. Ruettgers For For Management 5 Elect Director Ronald L. Skates For For Management 6 Elect Director William R. Spivey For For Management 7 Elect Director Linda G. Stuntz For For Management 8 Elect Director William H. Swanson For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide for Cumulative Voting Against Against Shareholder 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder REYNOLDS AMERICAN INC Ticker: RAI Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nicandro Durante For For Management Elect Director Holly K. Koeppel For For Management Elect Director H.G.L. (Hugo) Powell For For Management Elect Director Thomas C. Wajnert For For Management Elect Director Luc Jobin For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Report on Marketing Practices on the Against Against Shareholder Poor 6 Reduce Nicotine Content to Against Against Shareholder Non-Addictive Levels 7 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers SAFEWAY INC. Ticker: SWY Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven A. Burd For For Management Elect Director Janet E. Grove For For Management Elect Director Mohan Gyani For For Management Elect Director Paul Hazen For For Management Elect Director Frank C. Herringer For For Management Elect Director Robert I. MacDonnell For For Management Elect Director Kenneth W. Oder For For Management Elect Director Rebecca A. Stirn For For Management Elect Director William Y. Tauscher For For Management Elect Director Raymond G. Viault For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SARA LEE CORP. Ticker: SLE Security ID: Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brenda C. Barnes For For Management 2 Elect Director Christopher B. Begley For For Management 3 Elect Director Crandall C. Bowles For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director Laurette T. Koellner For For Management 7 Elect Director Cornelis J.A. van Lede For For Management 8 Elect Director John McAdam For For Management 9 Elect Director Ian Prosser For For Management 10 Elect Director Rozanne L. Ridgway For For Management 11 Elect Director Norman R. Sorensen For For Management 12 Elect Director Jeffrey W. Ubben For For Management 13 Elect Director Jonathan P. Ward For For Management 14 Ratify Auditors For For Management 15 Re-Approve Performance Measures For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Richard A. Collato For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director Richard G. Newman For For Management 7 Elect Director William G. Ouchi For For Management 8 Elect Director Carlos Ruiz Sacristan For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Neal E. Schmale For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Reincorporate in Another State Against Against Shareholder [California to North Dakota] SHERWIN-WILLIAMS CO., THE Ticker: SHW Security ID: 824348106 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arthur F. Anton For For Management Elect Director James C. Boland For For Management Elect Director Christopher M. Connor For For Management Elect Director David F. Hodnik For For Management Elect Director Susan J. Kropf For Withhold Management Elect Director Gary E. McCullough For For Management Elect Director A. Malachi Mixon, III For Withhold Management Elect Director Curtis E. Moll For Withhold Management Elect Director Richard K. Smucker For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors SIGMA-ALDRICH CORP. Ticker: SIAL Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rebecca M. Bergman For For Management Elect Director David R. Harvey For For Management Elect Director W. Lee McCollum For For Management Elect Director Jai P. Nagarkatti For For Management Elect Director Avi M. Nash For For Management Elect Director Steven M. Paul For For Management Elect Director J. Pedro Reinhard For For Management Elect Director Timothy R.G. Sear For For Management Elect Director D. Dean Spatz For For Management Elect Director Barrett A. Toan For For Management 2 Ratify Auditors For For Management STATE STREET CORP. (BOSTON) Ticker: STT Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director K. Burnes For For Management Elect Director P. Coym For For Management Elect Director P. de Saint-Aignan For For Management Elect Director A. Fawcett For For Management Elect Director D. Gruber For For Management Elect Director L. Hill For Withhold Management Elect Director R. Kaplan For For Management Elect Director C. LaMantia For For Management Elect Director R. Logue For For Management Elect Director R. Sergel For Withhold Management Elect Director R. Skates For For Management Elect Director G. Summe For For Management Elect Director R. Weissman For Withhold Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Ratify Auditors For For Management 6 Limit Auditor from Providing Non-Audit Against Against Shareholder Services TEXAS INSTRUMENTS, INC. Ticker: TXN Security ID: Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. R. Adams For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D. A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Approve Non-Employee Director Omnibus For For Management Stock Plan 15 Require Independent Board Chairman Against For Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Judy C. Lewent For For Management Elect Director Peter J. Manning For For Management Elect Director Jim P. Manzi For For Management Elect Director Elaine S. Ullian For For Management 2 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Edward D. Breen as Director For For Management Elect Timothy M. Donahue as Director For For Management Elect Brian Duperreault as Director For For Management Elect Bruce S. Gordon as Director For For Management Elect Rajiv Gupta as Director For For Management Elect John A. Krol as Director For For Management Elect Brendan R. O' Neil as Director For For Management Elect William S. Stavropoulos as For For Management Director Elect Sandra Wijnberg as Director For For Management Elect Jerome B. York as Director For For Management Elect David Yost as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Amend 2004 Stock and Incentive Plan For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Special Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change of Domicile For For Management 2 Increase Authorized Capital For For Management 3 Change Company Name to Tyco For For Management International Ltd. 4 Amend Corporate Purpose For For Management 5 Adopt New Articles of Association For For Management 6 Confirmation of Swiss Law as the For For Management Authoritative Governing Legislation 7 Approve Schaffhausen, Switzerland as For For Management Our Principal Place of Business 8 Appoint PriceWaterhouseCoopers AG, For For Management Zurich as Special Auditor 9 Ratify Deloitte AG as Auditors For For Management 10 Approve Dividends in the Form of a For For Management Capital Reduction 11 Adjourn Meeting For For Management ULTRA PETROLEUM CORP. Ticker: UPL Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual/Special Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael D. Watford For For Management Elect Director Roger A. Brown For For Management Elect Director W. Charles Helton For For Management Elect Director Stephen J. McDaniel For For Management Elect Director Robert E. Rigney For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Shareholder Proposal: Prepare Report on Against For Shareholder Climate Change 4 Other Business For Against Management UNION PACIFIC CORP. Ticker: UNP Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew H. Card, Jr. For For Management Elect Director Erroll B. Davis, Jr. For For Management Elect Director Thomas J. Donohue For For Management Elect Director Archie W. Dunham For For Management Elect Director Judith Richards Hope For For Management Elect Director Charles C. Krulak For For Management Elect Director Michael R. McCarthy For For Management Elect Director Michael W. McConnell For For Management Elect Director Thomas F. McLarty III For For Management Elect Director Steven R. Rogel For For Management Elect Director Jose H. Villarreal For For Management Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director George David For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier For For Management Elect Director Jamie S. Gorelick For For Management Elect Director Carlos M. Gutierrez For For Management Elect Director Edward A. Kangas For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder Offsets UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine, M.D. For For Management 9 Elect Director Gail R. Wilensky, Ph.D. For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pamela H. Godwin For For Management Elect Director Thomas Kinser For For Management Elect Director A.S. MacMillan, Jr. For For Management Elect Director Edward J. Muhl For For Management 2 Ratify Auditors For For Management VALERO ENERGY CORP. Ticker: VLO Security ID: 91913Y100 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerry D. Choate For Against Management Elect Director William R. Klesse For Against Management Elect Director Donald L. Nickles For Against Management Elect Director Susan Kaufman Purcell For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Disclose Information on Compensation Against Against Shareholder Consultant 6 Report on Political Contributions Against Against Shareholder VERIZON COMMUNICATIONS Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Carrion For For Management Elect Director M. Frances Keeth For For Management Elect Director Robert W. Lane For For Management Elect Director Sandra O. Moose For For Management Elect Director Joseph Neubauer For For Management Elect Director Donald T. Nicolaisen For For Management Elect Director Thomas H. O'Brien For For Management Elect Director Clarence Otis, Jr. For For Management Elect Director Hugh B. Price For For Management Elect Director Ivan G. Seidenberg For For Management Elect Director John W. Snow For For Management Elect Director John R. Stafford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Prohibit Executive Stock-Based Awards Against Against Shareholder 7 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 8 Require Independent Board Chairman Against Against Shareholder 9 Provide for Cumulative Voting Against Against Shareholder 10 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: OCT 14, 2008 Meeting Type: Special Record Date: AUG 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Declassify the Board of Directors and Eliminate Certain Provisions VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hani Al-Qadi For For Management Elect Director Charles T. Doyle For For Management Elect Director Peter Hawkins For For Management Elect Director David I. McKay For For Management Elect Director Charles W. Scharf For For Management Elect Director Segismundo For For Management Schulin-Zeuthen Elect Director Thomas J. Campbell For For Management Elect Director Gary P. Coughlan For For Management Elect Director Mary B. Cranston For For Management Elect Director Francisco Javier For For Management Fernandez-Carbajal Elect Director Suzanne Nora Johnson For For Management Elect Director Joseph. W. Saunders For For Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lenox D. Baker, Jr., For For Management M.D. 2 Elect Director Susan B. Bayh For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Julie A. Hill For For Management 5 Elect Director Ramiro G. Peru For For Management 6 Ratify Auditors For For Management 7 Approve Omnibus Stock Plan For For Management 8 Amend Qualified Employee Stock Purchase For For Management Plan 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WELLS FARGO AND COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker II For For Management 2 Elect Director John S. Chen For Against Management 3 Elect Director Lloyd H. Dean For For Management 4 Elect Director Susan E. Engel For Against Management 5 Elect Director Enrique Hernandez, Jr. For For Management 6 Elect Director Donald M. James For Against Management 7 Elect Director Robert L. Joss For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Richard D. McCormick For Against Management 10 Elect Director Mackey J. McDonald For Against Management 11 Elect Director Cynthia H. Milligan For For Management 12 Elect Director Nicholas G. Moore For For Management 13 Elect Director Philip J. Quigley For For Management 14 Elect Director Donald B. Rice For Against Management 15 Elect Director Judith M. Runstad For For Management 16 Elect Director Stephen W. Sanger For Against Management 17 Elect Director Robert K. Steel For For Management 18 Elect Director John G. Stumpf For For Management 19 Elect Director Susan G. Swenson For For Management 20 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 21 Ratify Auditors For For Management 22 Amend Omnibus Stock Plan For Against Management 23 Require Independent Board Chairman Against Against Shareholder 24 Report on Political Contributions Against Against Shareholder WESTERN UNION COMPANY, THE Ticker: WU Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roberto G. Mendoza For For Management Elect Director Michael A. Miles, Jr. For For Management Elect Director Dennis Stevenson For For Management 2 Ratify Auditors For For Management DLP GROWTH PORTFOLIO The Fund liquidated on January 9, 2009. ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George W. Buckley For For Management 2 Elect Director Mollie Hale Carter For For Management 3 Elect Director Victoria F. Haynes For Against Management 4 Elect Director Antonio Maciel Neto For Against Management 5 Elect Director Patrick J. Moore For For Management 6 Elect Director M. Brian Mulroney For For Management 7 Elect Director Thomas F. O Neill For Against Management 8 Elect Director Kelvin R. Westbrook For Against Management 9 Elect Director Patricia A. Woertz For For Management 10 Ratify Auditors For For Management 11 Adopt ILO Based Code of Conduct Against Against Shareholder AUTOZONE, INC. Ticker: AZO Security ID: Meeting Date: DEC 17, 2008 Meeting Type: Annual Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William C. Crowley For For Management Elect Director Sue E. Gove For For Management Elect Director Earl G. Graves, Jr. For For Management Elect Director Robert R. Grusky For For Management Elect Director J.R. Hyde, III For For Management Elect Director W. Andrew McKenna For For Management Elect Director George R. Mrkonic, Jr. For For Management Elect Director Luis P. Nieto For For Management Elect Director William C. Rhodes, III For For Management Elect Director Theodore W. Ullyot For For Management 2 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Douglas L. Becker For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director James T. Brady For For Management 5 Elect Director Edward A. Crooke For For Management 6 Elect Director James R. Curtiss For For Management 7 Elect Director Freeman A. Hrabowski, For For Management III 8 Elect Director Nancy Lampton For For Management 9 Elect Director Robert J. Lawless For For Management 10 Elect Director Lynn M. Martin For For Management 11 Elect Director Mayo A. Shattuck, III For For Management 12 Elect Director John L. Skolds For For Management 13 Elect Director Michael D. Sullivan For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald J. Carty For For Management Elect Director Michael S. Dell For For Management Elect Director William H. Gray, III For For Management Elect Director Sallie L. Krawcheck For For Management Elect Director Alan (A.G.) Lafley For For Management Elect Director Judy C. Lewent For For Management Elect Director Thomas W. Luce, III For For Management Elect Director Klaus S. Luft For For Management Elect Director Alex J. Mandl For For Management Elect Director Michael A. Miles For For Management Elect Director Samuel A. Nunn, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Reimburse Proxy Expenses Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.A. Busch III For For Management Elect Director A.F. Golden For For Management Elect Director H. Green For For Management Elect Director W.R. Johnson For For Management Elect Director J.B. Menzer For For Management Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: Meeting Date: AUG 11, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Howard Solomon For For Management Elect Director L.S. Olanoff For For Management Elect Director Nesli Basgoz For For Management Elect Director William J. Candee, III For For Management Elect Director George S. Cohan For For Management Elect Director Dan L. Goldwasser For For Management Elect Director Kenneth E. Goodman For For Management Elect Director Lester B. Salans For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management H. J. HEINZ CO. Ticker: HNZ Security ID: Meeting Date: AUG 13, 2008 Meeting Type: Annual Record Date: JUN 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O'Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Reduce Supermajority Vote Requirement For For Management to Amend Limitation of Director Liability and Director/Officer Indemnification 15 Reduce Supermajority Vote Requirement For For Management to Approve Certain Business Combinations LAM RESEARCH CORP. Ticker: LRCX Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Bagley For For Management Elect Director David G. Arscott For For Management Elect Director Robert M. Berdahl For For Management Elect Director Richard J. Elkus, Jr. For For Management Elect Director Jack R. Harris For For Management Elect Director Grant M. Inman For For Management Elect Director Catherine P. Lego For For Management Elect Director Stephen G. Newberry For For Management Elect Director Seiichi Watanabe For For Management Elect Director Patricia S. Wolpert For For Management 2 Ratify Auditors For For Management LINEAR TECHNOLOGY CORP. Ticker: LLTC Security ID: Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert H. Swanson, Jr. For For Management Elect Director David S. Lee For For Management Elect Director Lothar Maier For For Management Elect Director Richard M. Moley For For Management Elect Director Thomas S. Volpe For For Management 2 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Victor J. Dzau For For Management Elect Director William A. Hawkins For For Management Elect Director Shirley A. Jackson For For Management Elect Director Denise M. O'Leary For For Management Elect Director Jean-Pierre Rosso For For Management Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MICROSOFT CORP. Ticker: MSFT Security ID: Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MILLICOM INTERNATIONAL CELLULAR S.A. Ticker: MICC Security ID: L6388F110 Meeting Date: JUL 7, 2008 Meeting Type: Annual/Special Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF CHAIRMAN. For For Management 2 TO RECEIVE THE DIRECTORS REPORT For For Management (RAPPORT DE GESTION) AND THE REPORT OF THE EXTERNAL AUDITOR OF THE CONSOLIDATED AND PARENT COMPANY (MILLICOM) ACCOUNTS AT 31 DECEMBER 3 APPROVAL OF THE CONSOLIDATED ACCOUNTS For For Management PARENT COMPANY (MILLICOM) ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2007. 4 ALLOCATION OF THE RESULTS OF THE YEAR For For Management ENDED DECEMBER 31 2007. 5 DISCHARGE OF THE BOARD OF DIRECTORS IN For For Management RESPECT OF THE YEAR ENDED DECEMBER 31 6 ELECTION OF THE BOARD OF DIRECTORS, For For Management INCLUDING TWO NEW DIRECTORS. 7 ELECTION OF THE EXTERNAL AUDITORS. For For Management 8 APPROVAL OF DIRECTORS FEES. For For Management 9 APPROVAL OF (A) PROPOSED SHARE BUY-BACK For For Management PROGRAM, (B) BOARD OF DIRECTORS DECISION TO DELEGATE AUTHORITY TO IMPLEMENT SHARE BUY-BACK JOINTLY TO CEO AND CHAIRMAN, AND (C) VARIOUS USES OF MILLICOM SHARES REPURCHASED IN THE SHARE BUY-BACK PROGRAM. 10 MISCELLANEOUS. For Against Management 11 APPROVAL OF AMENDMENTS TO ARTICLE 21 ( For For Management PROCEDURE, VOTE ) OF THE ARTICLES OF ASSOCIATION. 12 MISCELLANEOUS. For Against Management MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Scott D. Cook For For Management Elect Director Rajat K. Gupta For For Management Elect Director A.G. Lafley For For Management Elect Director Charles R. Lee For For Management Elect Director Lynn M. Martin For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Johnathan A. Rodgers For For Management Elect Director Ralph Snyderman For For Management Elect Director Margaret C. Whitman For For Management Elect Director Patricia A. Woertz For For Management Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QLOGIC CORP. Ticker: QLGC Security ID: Meeting Date: AUG 28, 2008 Meeting Type: Annual Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H.K. Desai For For Management Elect Director Joel S. Birnbaum For For Management Elect Director James R. Fiebiger For For Management Elect Director Balakrishnan S. Iyer For For Management Elect Director Kathryn B. Lewis For For Management Elect Director George D. Wells For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management QUALCOMM INC Ticker: QCOM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management SARA LEE CORP. Ticker: SLE Security ID: Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brenda C. Barnes For For Management 2 Elect Director Christopher B. Begley For For Management 3 Elect Director Crandall C. Bowles For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director Laurette T. Koellner For For Management 7 Elect Director Cornelis J.A. van Lede For For Management 8 Elect Director John McAdam For For Management 9 Elect Director Ian Prosser For For Management 10 Elect Director Rozanne L. Ridgway For For Management 11 Elect Director Norman R. Sorensen For For Management 12 Elect Director Jeffrey W. Ubben For For Management 13 Elect Director Jonathan P. Ward For For Management 14 Ratify Auditors For For Management 15 Re-Approve Performance Measures For For Management STONE ENERGY CORP. Ticker: SGY Security ID: Meeting Date: AUG 27, 2008 Meeting Type: Special Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For Did Not Vote Management Acquisition SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus LifeTime Portfolios, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
